DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the IDS dated 05 August 2020, the two NPL references lack a date and have not been considered. NPL entries must include a date (at least a year). The two NPL references are lined through on the attached annotated copy because they lack a date. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record includes barrier assemblies that provide adjustability in height, and/or adjustability in depth. 
US 8,459,756 B2 (Linhares, Jr. et al.); US 7,697,285 B2 (Donowho et al.); and US 7,894,190 B2 (Davis et al.) each include barrier assemblies that are adjustable in height.
US 2015/0259937 A1 (Bernard) includes a barrier assembly that is adjustable in depth and height. The panels 100 provide depth adjustment, and the panel clamp 130 provides height adjustment.
US 9,955,616 B2 (Krietzman et al.) includes various barrier assemblies that provide height adjustment and/or depth adjustment. The embodiments of Figs. 3-14C provide height adjustment. The embodiments of Figs. 3-14C can be used with the depth-adjustable seal of Figs. 15, as shown in Figs. 1 and 16. The embodiments of Figs. 17-20 and 25-26 provide adjustability in the depth, and translation in height. The embodiment of Fig. 23 provides height adjustment.
None of the prior art provide a plurality of enclosure depths and enclosure heights using the structures in claims 1 and 11, or using the method of claim 19. 
The prior art as a whole includes support brackets, first and second barrier panels that accommodate a plurality of depths, and an upper barrier plate that are similar to what is defined by claims 1, 11, and 19.
The prior art, taken alone or in combination, does not disclose or render obvious the “lower barrier” plate defined in each of the independent claims. 
In each of the independent claims, the claimed features of the “upper barrier” plate distinguish the claimed “upper barrier plate” over those in the prior art. The particulars of how the structures are connected together to form the claimed “barrier assembly” and provide the depths and heights serves to distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637